
	
		II
		110th CONGRESS
		1st Session
		S. 1734
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mrs. Boxer (for herself,
			 Mr. Lautenberg, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide for prostate cancer imaging research and
		  education.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prostate Research, Imaging, and
			 Men's Education Act or the PRIME
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Prostate cancer
			 has reached epidemic proportions, particularly among African-American men, and
			 strikes and kills men in numbers comparable to the number of women who lose
			 their lives from breast cancer.
			(2)Life-saving
			 breakthroughs in screening, diagnosis, and treatment of breast cancer resulted
			 from the development of advanced imaging technologies led by the Federal
			 Government.
			(3)Men should have
			 accurate and affordable prostate cancer screening exams and minimally-invasive
			 treatment tools, similar to what women have for breast cancer.
			(4)While it is
			 important for men to take advantage of current prostate cancer screening
			 techniques, a recent NCI-funded study demonstrated that the most common
			 available methods of detecting prostate cancer (PSA blood test and physical
			 exams) are not foolproof, causing numerous false alarms and false
			 reassurances.
			(5)The absence of
			 advanced imaging technologies for prostate cancer causes the lack of accurate
			 information critical for clinical decisions, resulting in missed cancers and
			 lost lives, as well as unnecessary and costly medical procedures, with related
			 complications.
			(6)With prostate
			 imaging tools, men and their families would face less physical, psychological,
			 financial and emotional trauma and billions of dollars could be saved in
			 private and public health care systems.
			3.Research and
			 development of prostate cancer imaging technologies
			(a)Expansion of
			 researchThe Secretary of Health and Human Services (referred to
			 in this Act as the Secretary), acting through the Director of
			 the National Institutes of Health and in consultation with the Secretary of
			 Defense, shall carry out a program to expand and intensify research to develop
			 innovative advanced imaging technologies for prostate cancer detection,
			 diagnosis, and treatment comparable to state-of-the-art mammography
			 technologies.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $100,000,000 for each of fiscal years 2008 through
			 2012.
			4.Public awareness
			 and education campaign
			(a)National
			 campaignThe Secretary shall carry out a national campaign to
			 increase the awareness and knowledge of Americans with respect to the need for
			 prostate cancer screening and for improved detection technologies.
			(b)RequirementsThe
			 national campaign conducted under subsection (a) shall include—
				(1)roles for the
			 Health Resources Services Administration, the Office on Minority Health of the
			 Department of Health and Human Services, the Centers for Disease Control and
			 Prevention, and the Office of Minority Health of the Centers for Disease
			 Control and Prevention; and
				(2)the development
			 and distribution of written educational materials, and the development and
			 placing of public service announcements, that are intended to encourage men to
			 seek prostate cancer screening and to create awareness of the need for improved
			 imaging technologies for prostate cancer detection and minimally invasive
			 treatment.
				(c)Racial
			 disparitiesIn developing the national campaign under subsection
			 (a), the Secretary shall recognize and address the racial disparities in the
			 incidences of prostate cancer and mortality rates with respect to such
			 disease.
			(d)GrantsThe
			 Secretary shall establish a program to award grants to nonprofit private
			 entities to enable such entities to test alternative outreach and education
			 strategies to increase the awareness and knowledge of Americans with respect to
			 the need for prostate cancer screening and improved imaging
			 technologies.
			(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $10,000,000 for each of fiscal years 2008 through
			 2012.
			5.Improving
			 prostate cancer screening blood tests
			(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Defense, shall carry out research to develop an improved prostate cancer
			 screening blood test using in-vitro detection.
			(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $20,000,000 for each of fiscal years 2008 through
			 2012.
			6.Reporting and
			 compliance
			(a)Report and
			 strategyNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report that details the
			 strategy of the Secretary for implementing the requirements of this Act and the
			 status of such efforts.
			(b)Full
			 complianceNot later than 1 year after the date of enactment of
			 this Act, and annually thereafter, the Secretary shall submit to Congress a
			 report that—
				(1)contains
			 assurances that the provisions of this Act are fully implemented; and
				(2)certifies such
			 compliance, or in the case of a Federal agency that has not complied, an
			 explanation as to such failure to comply.
				
